Citation Nr: 1821099	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-30 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claimed of entitlement to service connection for an acquired psychiatric disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, paranoid schizophrenia, bipolar disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Nancy Lavranchuk, Agent


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Navy from April 1988 to May 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).  This decision denied service connection for a psychotic disorder, not otherwise specified, and denied service connection for depression.

The Board notes that in an April 1997 rating decision, the RO denied the Veteran's service connection claim for a mental disorder, including paranoid schizophrenia with bipolar disorder and PTSD.  The Veteran did not submit new evidence or appeal the decision within one year of the rating decision, and the April 1997 rating decision became final.  38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.  Thus, a determination on whether any new and material evidence has been submitted since the April 1997 rating decision must be made.  The Board also notes the RO did not address new and material evidence or the final April 1997 rating decision in the recent April 2012 rating decision; however, regardless of the RO's determination, before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed. Cir. 1996).  

Since the medical record reflects multiple psychiatric diagnoses, the issues on appeal have been recharacterized as new and material evidence to reopen a claim of entitlement to service connection for an acquired psychiatric disorder and entitlement to service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009), the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim reported symptoms, and the other information of record).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 1997 rating decision denied service connection for an acquired psychiatric disability; the Veteran did not appeal this decision, or provide new and material evidence within one year, and it became final. 

2.  Additional evidence received more than one year since the April 1997 rating decision, and considered with the record as a whole, is neither cumulative nor redundant as to the service connection claim for an acquired psychiatric disability, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The evidence received more than one year since the February 2010 rating decision is new and material, and the claim of entitlement to service connection for an acquired psychiatric disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Legal Criteria

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.200.  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett, 83 F.3d 1380.  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant. Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 138; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C. § 5103A (eliminating the concept of a well-grounded claim).

II. Analysis

The Veteran made his initial claim for service connection for an acquired psychiatric disability in August 1996, claimed as paranoid schizophrenia with bipolar disorder and PTSD. The Veteran was notified that this claim was denied on April 1997. 

At the time his claim was denied, the record contained his service treatment records (STRs), personnel records, and medical records from June 1996 and August 1996.  The RO denied the claim because it found that there was no evidence of a nexus for the Veteran's claimed conditions and because the Veteran suffered from a personality disorder, and as a congenital or developmental defect it was unrelated to military service. 

The Veteran did not appeal this decision within one year.  The Board notes that in January 2018, the Veteran submitted private treatment records which are positive for diagnoses of PTSD and major depressive disorder.  The record now contains psychiatric diagnoses which were not previously in the Veteran's medical evidence at the time of the April 1997 final rating decision.  As such, the Board finds that new and material evidence that may substantiate the Veteran's above titled claim has been provided.  Thus the claim for entitlement to service connection for an acquired psychiatric disorder is reopened.


ORDER

The claim for entitlement to service connection for an acquired psychiatric disability is reopened.


REMAND

The Board finds that further development is necessary to comply with VA's duty to assist the Veteran.  The Board notes that the record contains an April 2012 VA medical opinion which found no relationship between the Veteran's January 2012 diagnosis of psychotic disorder and the personality disorder noted in service.  However, since that time, the medical evidence also contains additional psychiatric diagnoses of PTSD and major depressive disorder with psychosis.  Therefore, the Board finds that a supplemental examination and medical opinion is necessary to decide his claim.  See 38 C.F.R. § 3.159(c)(4); see also McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Please provide the Veteran with the appropriate authorizations so VA may assist him with obtaining any outstanding private medical records regarding his claims, including post-service records.  Please also provide him with the opportunity to submit additional records in support of his claims.  

2.  Please obtain any VA treatment records that have not already been associated with the claims file. 

3.  After the completion of steps 1 and 2, provide the Veteran a VA psychiatric examination with a qualified psychiatrist or psychologist to respond to the following questions:

a.  Identify all acquired psychiatric disorders diagnosed on examination and in treatment records since September 2011 (during the pendency of this appeal), to include major depressive disorder with psychosis and PTSD.  

b.  As to each acquired psychiatric disorder diagnosed, offer an opinion as to whether it is at least as likely as not (50 percent probability or greater probability) that such disorder had onset during or is otherwise related to any event, injury, or disease during service.  Please consider and discuss as necessary the STRs reflecting a diagnosis of a personality disorder.

All opinions and conclusions expressed must be supported by a complete rationale. Any contrary medical evidence in the record must be explained in the rationale provided.

4.  After the development requested has been completed, review the opinions to ensure that they are in complete compliance with the directives of this REMAND.  If the reports are deficient in any manner, corrective procedures must be implemented at once.

5.  After completion of any action deemed appropriate in addition to that requested above, readjudicate the claims. All applicable laws and regulations should be considered. If any benefit sought remains denied, the Veteran and his agent should be provided a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and arguments on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


